OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: August 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Select Mid Cap Growth Fund Schedule of Investments 8/31/2013 Shares Value COMMON STOCKS - 99.8% Energy - 9.8% Oil & Gas Equipment & Services - 0.9% Basic Energy Services, Inc. * $ Frank's International NV * $ Oil & Gas Exploration & Production - 8.1% Athlon Energy, Inc. * $ Bill Barrett Corp. * Bonanza Creek Energy, Inc. * Cabot Oil & Gas Corp. Cobalt International Energy, Inc. * EQT Corp. Gulfport Energy Corp. * PDC Energy, Inc. * Pioneer Natural Resources Co. Range Resources Corp. Trilogy Energy Corp. $ Oil & Gas Storage & Transportation - 0.8% SemGroup Corp. $ Total Energy $ Materials - 6.3% Commodity Chemicals - 1.3% Methanex Corp. $ Westlake Chemical Corp. $ Industrial Gases - 0.4% Airgas, Inc. $ Specialty Chemicals - 2.7% Flotek Industries, Inc. * $ The Sherwin-Williams Co. WR Grace & Co. * $ Construction Materials - 0.8% Eagle Materials, Inc. $ Paper Packaging - 0.6% Rock Tenn Co. $ Paper Products - 0.5% KapStone Paper and Packaging Corp. $ Total Materials $ Capital Goods - 5.8% Building Products - 0.4% Fortune Brands Home & Security, Inc. $ Construction & Farm Machinery & Heavy Trucks - 0.8% The Manitowoc Co., Inc. $ Industrial Machinery - 3.3% Chart Industries, Inc. * $ Dover Corp. Ingersoll-Rand Plc Lincoln Electric Holdings, Inc. Mueller Water Products, Inc. $ Trading Companies & Distributors - 1.3% HD Supply Holdings, Inc. * $ WW Grainger, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 4.1% Environmental & Facilities Services - 0.7% Stericycle, Inc. * $ Diversified Support Services - 1.3% Mobile Mini, Inc. * $ United Rentals, Inc. * $ Human Resource & Employment Services - 1.4% Towers Watson & Co. $ WageWorks, Inc. * $ Research & Consulting Services - 0.7% Verisk Analytics, Inc. * $ Total Commercial Services & Supplies $ Transportation - 5.0% Airlines - 2.4% Copa Holdings SA $ Delta Air Lines, Inc. United Continental Holdings, Inc. * US Airways Group, Inc. * $ Marine - 0.8% Diana Shipping, Inc. * $ Railroads - 1.1% Canadian Pacific Railway, Ltd. $ Kansas City Southern $ Trucking - 0.7% Hertz Global Holdings, Inc. * $ Total Transportation $ Automobiles & Components - 2.5% Auto Parts & Equipment - 1.7% Lear Corp. $ Motorcycle Manufacturers - 0.8% Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 4.8% Home Furnishings - 0.6% Mohawk Industries, Inc. * $ Household Appliances - 0.6% SodaStream International, Ltd. * $ Apparel, Accessories & Luxury Goods - 3.6% Carter's, Inc. $ G-III Apparel Group, Ltd. * Hanesbrands, Inc. Michael Kors Holdings, Ltd. * $ Total Consumer Durables & Apparel $ Consumer Services - 2.6% Casinos & Gaming - 0.5% Melco Crown Entertainment, Ltd. (A.D.R.) * $ Leisure Facilities - 0.4% Six Flags Entertainment Corp. $ Restaurants - 1.7% Brinker International, Inc. $ Chipotle Mexican Grill, Inc. * Panera Bread Co. * $ Total Consumer Services $ Media - 2.3% Broadcasting - 0.6% Discovery Communications, Inc. * $ Cable & Satellite - 0.4% Liberty Global Plc * $ Movies & Entertainment - 1.3% Cinemark Holdings, Inc. $ Imax Corp. * $ Total Media $ Retailing - 9.9% Distributors - 1.5% LKQ Corp. * $ Internet Retail - 2.7% HomeAway, Inc. * $ Netflix, Inc. * priceline.com, Inc. * Shutterfly, Inc. * $ General Merchandise Stores - 1.3% Dollar General Corp. * $ Dollar Tree, Inc. * $ Apparel Retail - 2.0% American Eagle Outfitters, Inc. $ Ross Stores, Inc. TJX Companies, Inc. Urban Outfitters, Inc. * $ Computer & Electronics Retail - 0.5% Conn's, Inc. * $ Home Improvement Retail - 0.6% Lowe's Companies, Inc. $ Specialty Stores - 0.9% Tractor Supply Co. * $ Automotive Retail - 0.4% CarMax, Inc. * $ Total Retailing $ Food & Staples Retailing - 0.3% Food Retail - 0.3% Natural Grocers by Vitamin Cottage, Inc. * $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.5% Soft Drinks - 0.4% Monster Beverage Corp. * $ Packaged Foods & Meats - 3.1% B&G Foods, Inc. $ ConAgra Foods, Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.5% Personal Products - 0.5% Nu Skin Enterprises, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 5.8% Health Care Equipment - 2.1% Hologic, Inc. * $ Insulet Corp. * Masimo Corp. $ Health Care Supplies - 1.5% Align Technology, Inc. * $ Endologix, Inc. * $ Health Care Services - 1.7% Air Methods Corp. $ Catamaran Corp. * $ Health Care Facilities - 0.5% Brookdale Senior Living, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 10.3% Biotechnology - 4.1% Alexion Pharmaceuticals, Inc. * $ Alkermes Plc * Cubist Pharmaceuticals, Inc. * Neurocrine Biosciences, Inc. * NPS Pharmaceuticals, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 4.5% Actavis, Inc. * $ Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * Shire Plc (A.D.R.) $ Life Sciences Tools & Services - 1.7% Agilent Technologies, Inc. $ Bruker Corp. * Charles River Laboratories International, Inc. * Illumina, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.6% Regional Banks - 0.6% Signature Bank * $ Total Banks $ Diversified Financials - 4.0% Consumer Finance - 0.9% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 2.5% Affiliated Managers Group, Inc. * $ Blackstone Group LP Financial Engines, Inc. Walter Investment Management Corp. * $ Investment Banking & Brokerage - 0.6% Morgan Stanley Co. $ Total Diversified Financials $ Real Estate - 1.4% Specialized REIT's - 0.9% Weyerhaeuser Co. $ Real Estate Services - 0.5% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 13.7% Internet Software & Services - 4.6% Akamai Technologies, Inc. * $ CoStar Group, Inc. * eBay, Inc. * Google, Inc. * LinkedIn Corp. * $ IT Consulting & Other Services - 0.7% Gartner, Inc. * $ Data Processing & Outsourced Services - 3.1% Alliance Data Systems Corp. * $ Genpact, Ltd. Mastercard, Inc. Vantiv, Inc. * WEX, Inc. * WNS Holdings, Ltd. (A.D.R.) * $ Application Software - 4.2% Aspen Technology, Inc. * $ Citrix Systems, Inc. * Guidewire Software, Inc. * QLIK Technologies, Inc. * Solera Holdings, Inc. * SS&C Technologies Holdings, Inc. * Synchronoss Technologies, Inc. * Tangoe, Inc. * Ultimate Software Group, Inc. * $ Systems Software - 1.1% CommVault Systems, Inc. * $ FleetMatics Group Plc * $ Total Software & Services $ Technology Hardware & Equipment - 0.9% Communications Equipment - 0.9% Aruba Networks, Inc. * $ F5 Networks, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.5% Semiconductor Equipment - 0.2% Applied Materials, Inc. $ Semiconductors - 3.3% Analog Devices, Inc. $ Avago Technologies, Ltd. Monolithic Power Systems, Inc. Skyworks Solutions, Inc. * Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.4% Wireless Telecommunication Services - 1.4% Crown Castle International Corp. * $ SBA Communications Corp. * $ Total Telecommunication Services $ Utilities - 0.8% Electric Utilities - 0.2% ITC Holdings Corp. $ Gas Utilities - 0.3% National Fuel Gas Co. $ Water Utilities - 0.3% Aqua America, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $828,147,307) $ TOTAL INVESTMENT IN SECURITIES - 99.8% (Cost $828,147,307) (a) $ OTHER ASSETS & LIABILITIES - 0.2% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. (a) At August 31, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $831,556,996 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of August 31, 2013, in valuing the Fund's investments: Level 1 Level2 Level3 Total Common Stocks $ $
